*5SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court with regard to all issues other than the inclusion of unclaimed deductions for tax loss calculations under § 2T1.1 of the United States Sentencing Guidelines, the consecutiveness of the sentences on counts 54 and 55 (and the related structuring of the sentences), and the government’s cross-appeal regarding grouping of mad fraud and tax counts under § 3D1.2(e) be and it hereby is AFFIRMED. The unclaimed deduction issue, the consecutiveness issue (and the related structuring of the sentences), and the cross-appeal issue are addressed in a separate opinion filed today.
Defendants-appellants were convicted after a thirteen-week jury trial for their roles in a scheme to market memberships in a supposedly exclusive Who’s Who organization. On appeal, defendants challenge the district court’s determinations on join-der and severance, sufficiency of the evidence, admission of certain evidence, jury instructions, and sentencing. The appellants also allege prosecutorial animus. This Court affirms the district court on each of the issues addressed in this summary order for substantially the same reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is AFFIRMED.